Name: 84/314/EEC: Commission Decision of 28 May 1984 on the lodging of applications for the premium for maintaining suckler cows in Ireland in respect of the 1984/85 marketing year (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production
 Date Published: 1984-06-16

 Avis juridique important|31984D031484/314/EEC: Commission Decision of 28 May 1984 on the lodging of applications for the premium for maintaining suckler cows in Ireland in respect of the 1984/85 marketing year (Only the English text is authentic) Official Journal L 160 , 16/06/1984 P. 0030 - 0030*****COMMISSION DECISION of 28 May 1984 on the lodging of applications for the premium for maintaining suckler cows in Ireland in respect of the 1984/85 marketing year (Only the English text is authentic) (84/314/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows (1), as amended by Regulation (EEC) No 1198/82 (2), and in particular Article 6 thereof, Whereas Article 1 of Commission Regulation (EEC) No 1244/82 (3), as amended by Regulation (EEC) No 1709/83 (4), specifies the period for lodging applications for premiums for maintaining suckler cows and lays down the said period's opening date, namely 15 June; Whereas, in order to facilitate the processing of the applications for the premium and improve on-the-spot inspections and control and the organization thereof, Ireland should, at its own request, be authorized in respect of the 1984/85 marketing year to set 15 May 1984 as the opening date for the lodging of applications for the premium; whereas this derogation is granted without prejudice to the application of the other provisions of Regulation (EEC) No 1244/82, in particular those concerning the deadline for the payment of the premium and the conversion rate to be applied in order to calculate the amounts concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS DECISION: Article 1 Ireland is hereby authorized, in respect of the 1984/85 marketing year, to set 15 May 1984 as the beginning of the period during which applications for the premium for suckler cows are to be lodged. This Decision shall apply without prejudice to the other provisions of Regulation (EEC) No 1244/82. Article 2 This Decision is addressed to Ireland. Done at Brussels, 28 May 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 140, 5. 6. 1980, p. 1. (2) OJ No L 140, 20. 5. 1982, p. 28. (3) OJ No L 143, 20. 5. 1982, p. 20. (4) OJ No L 166, 25. 6. 1983, p. 16.